UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2508



OLLYE TINE SNOW REYNOLDS,

                                              Plaintiff - Appellant,

          versus


FREDERICK COUNTY PUBLIC SCHOOLS; FREDERICK
COMMUNITY COLLEGE; CHARLES COUNTY PUBLIC
SCHOOLS; CALVERT COUNTY PUBLIC SCHOOLS; MONT-
GOMERY COUNTY PUBLIC SCHOOLS; ST. MARY’S
COUNTY MARYLAND PUBLIC SCHOOLS; BALTIMORE
COUNTY PUBLIC SCHOOLS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-98-1285-WMN)


Submitted:   March 30, 1999                 Decided:   April 27, 1999


Before WILKINS and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ollye Tine Snow Reynolds, Appellant Pro Se. John S. Vander Woude,
Heather Shanan O’Connor, ECCLESTON & WOLF, Baltimore, Maryland;
Robert Lewis Duston, SCHMELTZER, APTAKER & SHEPARD, P.C., Wash-
ington, D.C.; Leslie Robert Stellman, BLUM, YUMKAS, MAILMAN, GUTMAN
& DENICK, P.A., Baltimore, Maryland; Patrick Milton Pilachowski,
William J. Rosenthal, SHAWE & ROSENTHAL, Baltimore, Maryland;
George W. Johnston, VENABLE, BAETJER & HOWARD, Baltimore, Maryland;
David Reese Warner, VENABLE, BAETJER & HOWARD, Rockville, Maryland;
Sheldon Lewis Gnatt, MARCELL, SOLOMON & ASSOCIATES, P.C., Green-
belt, Maryland; J. Paul Mullen, Kathleen M. Bustraan, LORD & WHIP,
P.A., Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Ollye Tine Snow Reynolds appeals the district court’s orders

dismissing this action for failure to state a claim and denying her

motion for reconsideration.   We have reviewed the record and the

district court’s opinion and find no reversible error.   According-

ly, we affirm on the reasoning of the district court.    Reynolds v.

Frederick County Pub. Schs., No. CA-98-1285-WMN (D. Md. Sept. 11

and Oct. 5, 1998).   We deny the motion to have EEOC files added to

the record and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2